USCA11 Case: 21-10720      Date Filed: 01/25/2022   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10720
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
RAMESHWER SATRAM,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
                for the Middle District of Florida
           D.C. Docket No. 6:18-cr-00106-PGB-DCI-1
                    ____________________
USCA11 Case: 21-10720        Date Filed: 01/25/2022    Page: 2 of 7




2                      Opinion of the Court               21-10720


Before ROSENBAUM, GRANT, and BRASHER, Circuit Judges.
PER CURIAM:
       Rameshwer Satram, a pro se federal prisoner, filed a Notice
of Appeal following the district court's denial of his motion for a
sentence reduction under 18 U.S.C. § 3582(c)(1)(A), and its denial
of his motion for reconsideration. The government has moved for
summary affirmance and to stay the briefing schedule. Upon re-
view, we grant the government’s motion for summary affirmance
and deny as moot its motion to stay the briefing schedule.
                              I.

       Satram pled guilty to one count of attempted coercion and
enticement of a minor to engage in sexual activity in violation of
18 U.S.C. § 2422(b). In 2019, he was sentenced to the mandatory
minimum term of 10 years’ imprisonment. A year into his sen-
tence, Satram filed a motion for a reduced sentence, arguing that
his underlying medical conditions and the physical conditions at
Federal Correctional Complex Coleman, where he is incarcerated,
created a risk of harm or death from COVID-19. That risk, he ar-
gued, constituted an extraordinary and compelling reason for his
release under Section 3582(c)(1)(A).
       On April 24, 2020, the district court denied Satram’s motion,
finding that he failed to exhaust his administrative remedies and
that COVID-19 did not constitute an extraordinary and compelling
reason to reduce his sentence. It also concluded that it would deny
USCA11 Case: 21-10720         Date Filed: 01/25/2022      Page: 3 of 7




21-10720                Opinion of the Court                          3

his motion because of his status as a predatory sex offender who
had served only one tenth of his statutorily mandated sentence and
the Federal Bureau of Prisons’ capacity to address COVID-19.
      Satram did not immediately appeal the court’s order, instead
submitting two pro se motions for reconsideration. The district
court denied the second of Satram’s motions for reconsideration
on February 9, 2021. He timely appealed, and the government now
moves for summary affirmance.
                                II.

       Summary disposition is appropriate where “the position of
one of the parties is clearly right as a matter of law so that there can
be no substantial question as to the outcome of the case.” Groen-
dyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
      We review a district court’s decision as to whether to reduce
a sentence under Section 3582(c)(1)(A) for abuse of discretion.
United States v. Harris, 989 F.3d 908, 909 (11th Cir. 2021).
       We also review the denial of a motion for reconsideration
for abuse of discretion. Cummings v. Dep’t of Corr., 757 F.3d 1228,
1234 (11th Cir. 2014). A motion for reconsideration “cannot be
used to relitigate old matters, raise arguments or present evidence
that could have been raised prior to the entry of judgment.” Id. The
three primary grounds justifying the grant of a motion for recon-
sideration are (1) intervening change in controlling law, (2) the
availability of new evidence, and (3) the need to correct clear error
USCA11 Case: 21-10720         Date Filed: 01/25/2022    Page: 4 of 7




4                      Opinion of the Court                 21-10720

or prevent manifest injustice. Del. Valley Floral Grp., Inc. v. Shaw
Rose Nets, LLC, 597 F.3d 1374, 1383 (11th Cir. 2010).
      Pro se pleadings will be liberally construed. Tannenbaum v.
United States, 148 F.3d 1262, 1263 (11th Cir. 1998). But when an
appellant fails to properly challenge on appeal one of the grounds
on which the district court based its judgment, he abandons any
challenge of that ground, and judgment is due to be affirmed.
Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir.
2014). Arguments not raised in an appellant’s initial brief are also
abandoned. Id.
                               III.

        In his Notice of Appeal, Satram specifically states that he is
appealing “the district courts [sic] order denial of compassionate
release dated 2/09/2021.” That date, however, is the date of the
district court’s order denying his motion for reconsideration. The
district court’s order denying Satram’s motion for a reduced sen-
tence was entered on April 24, 2020.
       Federal Rule of Appellate Procedure 3(c) requires a Notice
of Appeal to “designate the judgment, order, or part thereof ap-
pealed from.” FED. R. APP. P. 3(c)(1)(B). “The general rule in this
circuit is that an appellate court has jurisdiction to review only
those judgments, orders or portions thereof which are specified in
an appellant’s notice of appeal.” Osterneck v. E.T. Barwick Indus.,
Inc., 825 F.2d 1521, 1529 (11th Cir. 1987). However, we liberally
construe the requirements of Rule 3. Smith v. Barry, 502 U.S. 244,
USCA11 Case: 21-10720         Date Filed: 01/25/2022      Page: 5 of 7




21-10720                Opinion of the Court                          5

248 (1992). “When papers are ‘technically at variance with the let-
ter of [Rule 3], a court may nonetheless find that the litigant has
complied with the rule if the litigant’s action is the functional equiv-
alent of what the rule requires.’” Id. at 681-82 (quoting Torres v.
Oakland Scavenger Co., 487 U.S. 312, 316-17 (1988)).
       As an initial matter, we note that any appeal of the district
court’s order denying Satram’s motion for a reduced sentence
would ordinarily be untimely since it was filed almost a year after
that order. See FED. R. APP. P. 4(b)(1)(A) (requiring a notice of ap-
peal to be filed within 14 days in criminal cases). However, we have
held that this is a claim-processing rule rather than a jurisdictional
bar. See United States v. Lopez, 562 F.3d 1309, 1313-14 (11th Cir.
2009). Because the government does not object on timeliness
grounds, we address the merits.
        Regardless of whether we construe Satram’s Notice of Ap-
peal as an appeal of the district court’s order denying his motion
for compassionate release or its order denying his motion for re-
consideration, the outcome is the same. First, any appeal of the de-
nial of his motion to reconsider fails. Even liberally construing his
brief, Satram does not challenge the district court’s denial of his
motion to reconsider on appeal. His conclusory statement that the
district court “abuse[d] its discretion,” without any accompanying
argument, is insufficient to challenge the district court’s conclu-
sion. Accordingly, he has abandoned that argument. See Sapuppo,
739 F.3d at 680.
USCA11 Case: 21-10720         Date Filed: 01/25/2022    Page: 6 of 7




6                      Opinion of the Court                 21-10720

       Second, Satram fares no better if we construe his Notice of
Appeal as an appeal of the district court’s denial of his motion for a
reduced sentence. Section 3582(c) generally bars a district court
from “modify[ing] a term of imprisonment once it has been im-
posed.” 18 U.S.C. § 3582(c). An exception to this general rule exists
for instances of so-called compassionate release. See Harris, 989
F.3d at 909. Under this exception, a district court “may reduce the
term of imprisonment[,] . . . after considering the factors set forth
in [18 U.S.C. §] 3553(a) to the extent that they are applicable, if it
finds that extraordinary and compelling reasons warrant such a re-
duction.” Id. at 909-10 (quoting 18 U.S.C. § 3582(c)(1)(A)(i)). The
reduction must also be “consistent with applicable policy state-
ments issued by the Sentencing Commission.” 18 U.S.C. §
3582(c)(1)(A).
       Thus, a “district court may not grant” a motion for a sen-
tence reduction unless it makes three findings: “first, that an ex-
traordinary and compelling reason exists; second, that a sentencing
reduction would be consistent with [the applicable policy state-
ments]; and third, that [Section] 3553(a) factors weigh in favor of
compassionate release.” United States v. Giron, 15 F.4th 1343, 1347
(11th Cir. 2021).
       Here, the district court concluded that Satram’s medical
conditions did not warrant reducing his sentence under the Com-
mission’s definition of extraordinary and compelling reasons. See
United States v. Bryant, 996 F.3d 1243, 1247-48 (11th Cir. 2021)
(holding that district courts must look the application notes to the
USCA11 Case: 21-10720         Date Filed: 01/25/2022     Page: 7 of 7




21-10720                Opinion of the Court                         7

Commission’s policy statement, U.S.S.G. § 1B1.13 cmt. n.1, to de-
termine whether an extraordinary and compelling reason supports
a sentence reduction) cert. denied, No. 20-1732, 2021 WL 5763101
(U.S. Dec. 6, 2021). The district court also determined that reduc-
ing Satram’s sentence would undermine the purposes of sentenc-
ing set out in Section 3553(a). Either of these findings was sufficient
to deny Satram’s motion. See United States v. Tinker, 14 F.4th
1234, 1240 (11th Cir. 2021) (upholding the denial of Section 3582
motion based on the district court’s conclusion that the sentencing
factors did not weigh in favor of a reduction); Giron, 15 F.4th at
1349-50 (upholding the denial of a Section 3582 motion based solely
on the lack of extraordinary and compelling circumstances). Sa-
tram has failed to argue—let alone demonstrate—that the district
court erred in any way.
                               IV.

     We GRANT the government’s motion for summary affir-
mance and DENY as moot its motion to stay the briefing schedule.